Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The Preliminary Amendment filed on 09/09/2019 has been considered.

Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 09/09/2019 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 09/09/2019 have been considered and approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “so as to be spanned between the mounting layer and the first element side surface in the thickness direction”, as recited in claim 1, is unclear with regard to what element is to carry out the recited spanning, and therefore the constraints necessary to allow this are not clear.
Reference Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image1.png
    329
    558
    media_image1.png
    Greyscale

MIYANAGI (U.S. 20150187674 A1) discloses in ¶0030, ¶0035, ¶0037, and Fig. 1, a semiconductor device (10) comprising: 
a substrate (5) including a front surface facing in a thickness direction; 
a mounting layer (3) that is electrically conductive and disposed on the front surface; 
a plurality of switching elements (1) (see MOSFETs or IGBTs) each of which includes a 

a moisture-resistant layer (see sealing resin (A) which is ‘silicone gel’ in ¶0035) that covers the switching elements (1); and 
a sealing resin (B) (see ¶0037) that covers the moisture-resistant layer (A), wherein the moisture-resistant layer is held in contact with the mounting layer (3) and the first element side (FS) surface. (Please see Fig. 1 with interpretation labels shown above).
However, MIYANAGI fails to disclose and/or suggest that the moisture-resistant layer (A) covers the first element side surface (FS) of at least one element, and the sealing resin (B) for example covers the switching elements (A) as shown by Applicant’s Fig. 16 which shows the moisture-resistant layer (51) covers the first element side (FS), and the sealing resin (52) covers the switching elements (31, 32). 
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816